Exhibit 10.7

EXECUTION VERSION

SECOND AMENDMENT

TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of October 11, 2011 (this
“Amendment”) to the Existing Credit Agreement (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below) is
entered into by and among W.E.T. AUTOMOTIVE SYSTEMS, AG, a German stock
corporation (the “German Borrower”), W.E.T. AUTOMOTIVE SYSTEMS LTD., a Canadian
corporation (the “Canadian Borrower” and, together with the German Borrower, the
“Borrowers” and each, a “Borrower”), each lender party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANC OF AMERICA SECURITIES LIMITED, as
administrative agent (in such capacity, the “Administrative Agent”) and BANK OF
AMERICA, N.A., as Swing Line Lender and L/C Issuer (“Bank of America”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, Bank of America and the Administrative
Agent are all parties to the Credit Agreement, dated as of March 30, 2011 (as
amended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”, and as amended by this Amendment and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Existing Credit Agreement and the Lenders are willing to effect such
amendments, on the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Amendment Effective Date” is defined in Article III.

“Bank of America” is defined in the preamble.

“Borrower” is defined in the preamble.

“Canadian Borrower” is defined in the preamble.

 

1



--------------------------------------------------------------------------------

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“German Borrower” is defined in the preamble.

“Lender” is defined in the preamble.

SECTION 1.2. Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the provisions of the Existing Credit Agreement referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
Existing Credit Agreement shall continue in full force and effect in accordance
with its terms.

SECTION 2.1. Amendments to Article I. Article I of the Existing Credit Agreement
is hereby amended as follows:

SECTION 2.1.1. Amendments to Section 1.01. The following definitions in
Section 1.01 of the Existing Credit Agreement are hereby amended and restated in
their entirety to read as follows:

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the German Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) Acquisition Transaction Expenses in an aggregate
amount not exceeding the Alternative Currency Equivalent of €1,500,000,
(v) non-cash unrealized losses on Swap Contracts, (vi) non-cash unrealized
losses attributable to foreign currency transactions and (vii) other
non-recurring expenses, as approved by the Administrative Agent in its
reasonable discretion, reducing such Consolidated Net Income in such period or
any future period (in each case of or by the German Borrower and its
Subsidiaries on a consolidated basis for such Measurement Period) and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) federal, state, local and foreign income tax credits, (ii) non-cash
unrealized gains on Swap Contracts, (iii) non-cash unrealized gains attributable
to foreign currency transactions and (iv) all non-cash items increasing
Consolidated Net Income, in each case, of or by the German Borrower and its
Subsidiaries for such Measurement Period.

 

2



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Term Loans on any date, the
amount of the aggregate outstanding principal amount thereof in the relevant
currency thereof after giving effect to any borrowings and prepayments or
repayments of such Term Loans occurring on such date; (b) with respect to
Revolving Credit Loans on any date, the Euro Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Revolving Credit Loans occurring on such date;
(c) with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date; and (d) with
respect to any L/C Obligations on any date, the Euro Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property and assets
of such Person is greater than the total amount of liabilities (other than, with
respect to the Canadian Borrower, liabilities consisting of shareholder loans
and/or redeemable preferred shares and with respect to WET Ukraine, liabilities
consisting of shareholder loans and/or intercompany loans), including contingent
liabilities, of such Person, (b) the present fair salable value of the property
and assets of such Person is not less than the amount that will be required to
pay the probable liability (other than, with respect to the Canadian Borrower,
liabilities consisting of shareholder loans and/or redeemable preferred shares
and with respect to WET Ukraine, liabilities consisting of shareholder loans
and/or intercompany loans) of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities (other than, with respect to the Canadian
Borrower, liabilities consisting of shareholder loans and/or redeemable
preferred shares and with respect to WET Ukraine, liabilities consisting of
shareholder loans and/or intercompany loans) beyond such Person’s ability to pay
such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property and assets would constitute an
unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities (other than, with respect to the Canadian Borrower, liabilities
consisting of shareholder loans and/or redeemable preferred shares and with
respect to WET Ukraine, liabilities consisting of shareholder loans and/or
intercompany loans), contingent obligations and other commitments as they mature
in the ordinary course of business. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

3



--------------------------------------------------------------------------------

SECTION 2.1.2. Amendment to Section 1.05. Section 1.05 of the Existing Credit
Agreement is hereby amended by inserting the parenthetical “(other than with
respect to Term Loans)” immediately after the term “Outstanding Amounts” set
forth therein.

SECTION 2.2. Amendments to Article II. Article II of the Existing Credit
Agreement is hereby amended as follows:

SECTION 2.2.1. Amendment to Section 2.01. Section 2.01 of the Existing Credit
Agreement is hereby amended by inserting the following phrase at the end of such
Section:

“As of the Funding Release Date, the aggregate principal amount of Terms Loans
denominated in Euro outstanding shall be €20,000,000 and the aggregate principal
amount of Terms Loans denominated in U.S. Dollars outstanding shall be
$14,065,000.”

SECTION 2.2.2. Amendment to Section 2.05(b)(ii). Section 2.05(b)(ii) of the
Existing Credit Agreement is hereby amended by inserting the phrase “or as
permitted by Section 7.02(c)” immediately after the phrase “Unrestricted Loan
Party” set forth therein.

SECTION 2.2.3. Amendment to Section 2.07(a). Section 2.07(a) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(a) Term Loans. The Borrowers shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding (i) on the Maturity Date
(provided that such Term Loans denominated in Euro shall be repaid in Euro and
such Term Loans denominated in any Alternative Currency shall be repaid in such
Alternative Currency) and (ii) on the last Business Day of each of August 2011
and September 2011 as set forth below and the last Business Day of each of
March, June, September and December occurring during each other period as set
forth below commencing December 2011, in each case, in the respective amounts
set forth opposite such periods (which amounts shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05):”

 

Period

  

Amount for Term Loans

denominated in Euro

  

Amount for Term Loans

denominated in U.S.

Dollars

August 31, 2011

   €666,666.67    $468,833.33

September 30, 2011

   €333,333.33    $234,416.67

December 31, 2011 through December 31, 2015

   €1,000,000.00    $703,250.00

Maturity Date

   The then aggregate outstanding principal amount of such Term Loans
denominated in Euro    The then aggregate outstanding principal amount of such
Term Loans denominated in U.S. Dollars

 

4



--------------------------------------------------------------------------------

SECTION 2.3. Amendments to Article VII. Article VII of the Existing Credit
Agreement is hereby amended as follows:

SECTION 2.3.1. Amendment to Section 7.02(c). Section 7.02(c) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(c) Investments of the German Borrower in any Unrestricted Loan Party and
Investments of any Material Subsidiary in the German Borrower or in another
Material Subsidiary (other than any Chinese Subsidiary or WET Ukraine); provided
that, notwithstanding the foregoing, each of the German Borrower and WET Hungary
shall be permitted to make Investments in the form of advance loans and other
similar Indebtedness to WET Ukraine to be used by WET Ukraine (i) for Capital
Expenditures and working capital purposes, but only in an aggregate amount not
to exceed (A) €2,000,000 from May 16, 2011 through December 31, 2011 and
(B) €2,000,000 during any calendar year commencing January 1, 2012 and
thereafter and (ii) for WET Ukraine’s proposed warehouse expansion, but only in
an aggregate amount not to exceed €3,000,000; provided further that the German
Borrower shall be permitted to increase its Investment in the Equity Interest of
WET Ukraine in an amount not to exceed €7,000,000;”

SECTION 2.3.2. Amendments to Section 7.05. Section 7.05 of the Existing Credit
Agreement is hereby amended by (a) deleting the “and” at the end of clause
(f) thereof, (b) inserting “and” at the end of clause (g) thereof and
(c) inserting a new clause (h) as follows:

“(h) Dispositions of accounts receivables due and owing by WET Ukraine to the
German Borrower in connection with any increase in the Equity Interest of WET
Ukraine by the German Borrower as permitted under Section 7.02(c);”

SECTION 2.3.3. Amendment to Section 7.03(f). Section 7.03(f) of the Existing
Credit Agreement is hereby amended by deleting the reference to “Unrestricted
Loan Parties” and inserting “Loan Parties” in lieu thereof.

 

5



--------------------------------------------------------------------------------

SECTION 2.3.4. Amendment to Section 7.06. Section 7.06 of the Existing Credit
Agreement is hereby amended by deleting (a) the “and” at the end of clause
(c) thereof, (b) deleting clause (d) thereof in its entirety and (c) inserting
new clauses (d) and (e) as follows:

“(d) (i) the German Borrower may issue and sell its common Equity Interests, so
long as the Net Cash Proceeds thereof are applied to the prepayment of the Loans
pursuant to Section 2.05(b) and (ii) the Canadian Borrower may issue common
Equity Interests in connection with the replacement or reclassification of its
current Class A special shares; and

(e) WET Ukraine may issue common Equity Interests to the German Borrower in
connection with the transactions permitted by Section 7.02(c).”

SECTION 2.3.5. Amendment to Section 7.08. Section 7.08 of the Existing Credit
Agreement is hereby amended by deleting the reference to “Unrestricted Loan
Parties” and inserting “Loan Parties” in lieu thereof.

SECTION 2.3.6. Amendment to Section 7.12. Section 7.12 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“7.12 Amendments of Organization Documents. Amend any of its Organization
Documents without the consent of the Required Lenders, except any amendment
which (a) is minor or technical in nature, (b) would not be reasonably likely to
adversely affect the rights and remedies of the Administrative Agent or other
Secured Parties under this Agreement or the other Loan Documents, (c) any
amendment of the Organization Documents of the Canadian Borrower in connection
with the replacement or reclassification of its Class A special shares as
permitted under Section 7.06(d) or any amendment of the Organization Documents
of WET Ukraine in connection with the increase of its outstanding Equity
Interest as permitted under Section 7.06(e).”

SECTION 2.3.7. Amendment to Section 7.14. Section 7.14 of the Existing Credit
Agreement is hereby amended by inserting the following proviso immediately prior
to the “.” at the end thereof:

“; provided that the German Borrower may reduce any intercompany Indebtedness
due and owing from WET Ukraine at any time and from time to time prior to the
due date for regularly scheduled payments or the maturity thereof solely to the
extent such reduction is made with a corresponding increase of the Equity
Interest of the German Borrower in WET Ukraine.”

SECTION 2.3.8. Amendment to Section 7.17. Section 7.17 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“7.17 Lease Obligations. Create, incur, assume or suffer to exist any
obligations as lessee (a) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction, or (b) for the rental or
hire of other real or personal property of any kind under leases or agreements
to lease (excluding Capitalized Leases) having an original term of one year or
more that would cause the direct and contingent liabilities of the German
Borrower and its Material Subsidiaries, on a consolidated basis, in respect of
all such obligations to exceed €1,300,000 payable in any period of 12
consecutive months.”

 

6



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective on and as of the date first written above
(the “Amendment Effective Date”) when the following conditions have been met:

SECTION 3.1. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrowers and the Required
Lenders.

SECTION 3.2. Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.04 of the Credit Agreement, if then invoiced,
including fees and expenses of counsel to the Administrative Agent.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 4.2. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article X thereof.

SECTION 4.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 4.4. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 4.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING FOR SUCH
PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK.

SECTION 4.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain

 

7



--------------------------------------------------------------------------------

unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms. The amendments set forth herein shall
be limited precisely as provided for herein to the provisions expressly amended
herein and shall not be deemed to be an amendment to or modification of any
other term or provision of the Existing Credit Agreement or any other Loan
Document or of any transaction or further or future action on the part of any
Loan Party which would require the consent of the Lenders under the Existing
Credit Agreement or any of the Loan Documents.

SECTION 4.7. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Borrower hereby represents and warrants
to the Lenders that, both before and after giving effect to this Amendment, all
statements set forth in clauses (a) and (b) of Section 4.03 of the Credit
Agreement are true and correct; provided that with respect to the representation
and warranty set forth in Section 5.18 of the Credit Agreement as it relates to
the Canadian Borrower and WET Ukraine, the Lenders hereby acknowledge the
Borrower’s representation that the deviation from the definition of Solvent
under the Existing Credit Agreement as set forth in the Solvency Certificates
delivered by each of the Canadian Borrower and WET Ukraine is immaterial.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

W.E.T. AUTOMOTIVE SYSTEMS, AG,

a German stock corporation

By:  

 

  Name:   Title:

W.E.T. AUTOMOTIVE SYSTEMS LTD.,

a Canadian corporation

By:  

 

  Name:   Title:

 

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LIMITED,

as Administrative Agent

By:

 

 

  Name:   Title:

 

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By:

 

 

 

Name:

 

Title:

 

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

 

  Name:   Title:

 

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK

By:

 

 

  Name:   Title:

 

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK

By:

 

 

  Name:   Title:

 

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

By:

 

 

  Name:   Title:

 

Second Amendment to Credit Agreement